Exhibit 2.1 AGREEMENT AND PLAN OF MERGER BY AND AMONG AMERICAN SIERRA GOLD CORP. AMERICAN SIERRA GOLD MERGER CORP. AND MEDINAH GOLD, INC. DATED AUGUST 13, 2012 TABLE OF CONTENTS PAGE ARTICLE ITHE MERGER 1 SECTION 1.1The Merger 1 SECTION 1.2Closing 1 SECTION 1.3Effective Time 1 SECTION 1.4Effects of the Merger 2 SECTION 1.5Articles of Incorporation and By-laws of the Surviving Corporation 2 SECTION 1.6Directors and Officers 2 ARTICLE IIEFFECT OF THE MERGER ON THE CAPITAL STOCK OF THE CONSTITUENT CORPORATIONS; EXCHANGE OF CERTIFICATES 2 SECTION 2.1Effect on Capital Stock 2 SECTION 2.2Fractional Shares 3 SECTION 2.3Exchange of Certificates 3 SECTION 2.4Certain Adjustments 4 SECTION 2.5Shares of Dissenting Shareholders 4 SECTION 2.6Tax-Free Reorganization 4 ARTICLE IIIREPRESENTATIONS AND WARRANTIES OF THE COMPANY 4 SECTION 3.1Organization, Standing and Corporate Power 4 SECTION 3.2Capital Structure 4 SECTION 3.3Authority; Noncontravention 5 SECTION 3.4Financial Statements; Undisclosed Liabilities 5 SECTION 3.5Company Contracts 5 SECTION 3.6Permits; Compliance with Applicable Laws 6 SECTION 3.7Absence of Litigation 6 SECTION 3.8Tax Matters 7 SECTION 3.9Employee Benefit Plans 7 SECTION 3.10Labor Matters 7 SECTION 3.11Environmental Matters 7 SECTION 3.12Intellectual Property 7 SECTION 3.13Insurance Matters 7 SECTION 3.14Transactions with Affiliates 7 SECTION 3.15Real Property 7 SECTION 3.16Board Approval 8 SECTION 3.17Books and Records 8 SECTION 3.18Brokers 8 SECTION 3.19Accuracy of Information 8 ARTICLE IVREPRESENTATIONS AND WARRANTIES OF PARENT 8 SECTION 4.1Organization, Standing and Corporate Power 8 SECTION 4.2Subsidiaries 8 SECTION 4.3Capital Structure 9 SECTION 4.4Authority; Noncontravention 9 SECTION 4.5Parent Documents 9 SECTION 4.6OTC Bulletin Board Listing 10 SECTION 4.7Parent Contracts 10 SECTION 4.8Permits; Compliance with Applicable Laws 10 SECTION 4.9Absence of Litigation 11 SECTION 4.10Tax Matters 11 SECTION 4.11Employee Benefit Plans 11 SECTION 4.12Labor Matters 11 SECTION 4.13Environmental Matters 11 SECTION 4.14Intellectual Property 11 SECTION 4.15Insurance Matters 12 SECTION 4.16Transactions with Affiliates 12 SECTION 4.17Real Property 12 SECTION 4.18Board Approval 12 SECTION 4.19Books and Records 12 SECTION 4.20Brokers 12 SECTION 4.21Accuracy of Information 12 ARTICLE VCOVENANTS RELATING TO CONDUCT OF BUSINESS 12 SECTION 5.1Conduct of Business by the Company 12 SECTION 5.2Advice of Changes 13 SECTION 5.3Conduct of Business by Parent 13 SECTION 5.4Transition 14 ARTICLE VIADDITIONAL AGREEMENTS 14 SECTION 6.1Shareholders’ Meeting 14 SECTION 6.2Access to Information; Confidentiality 14 SECTION 6.3Commercially Reasonable Efforts 14 SECTION 6.4Indemnification, Exculpation and Insurance 15 SECTION 6.5Fees and Expenses 15 SECTION 6.6Public Announcements 15 SECTION 6.7Board of Directors of Parent 15 ARTICLE VIICONDITIONS PRECEDENT 15 SECTION 7.1Conditions to Each Party’s Obligation to Effect the Merger 15 SECTION 7.2Conditions to Obligations of Parent and Merger Sub 16 SECTION 7.3Conditions to Obligations of the Company 16 SECTION 7.4Frustration of Closing Conditions 16 ARTICLE VIIIACTIONS BY THE PARTIES AFTER THE CLOSING 17 SECTION 8.1Survival of Representations, Warranties, Etc 17 SECTION 8.2Indemnification 17 SECTION 8.3Name Change 17 SECTION 8.4Transfer of Assets & Liabilities 17 ARTICLE IXTERMINATION, AMENDMENT AND WAIVER 18 SECTION 9.1Termination 18 SECTION 9.2Effect of Termination 18 SECTION 9.3Amendment 18 SECTION 9.4Extension; Waiver 18 ARTICLE XGENERAL PROVISIONS 19 SECTION 10.1Notices 19 SECTION 10.2Definitions 20 SECTION 10.3Interpretation 20 SECTION 10.4Counterparts 20 SECTION 10.5Entire Agreement; No Third-Party Beneficiaries 20 SECTION 10.6Governing Law 20 SECTION 10.7Assignment 20 SECTION 10.8Consent to Jurisdiction 21 SECTION 10.9Headings 21 SECTION 10.10Severability 21 SECTION 10.11Enforcement 21 ii INDEX OF DEFINED TERMS DEFINED TERMS SECTION DEFINED Action Section 3.7(a) Adjustment Event Section 2.4 Affiliate Section 10.2(a) Agreement Preamble Articles of Merger Section 1.3 Closing Date / Closing Section 1.2 Code Section 3.8 Company Preamble Company Articles of Incorporation Section 3.2 Company Common Stock Recitals Company Disclosure Schedule Article III Company Financial Statements Section 3.4 Company Shareholders Meeting Section 6.1 Company Stock Certificates Section 2.3(b) Dissenting Shares Section 2.5 Effective Time Section 1.3 Exchange Act Section 4.4(c) Exchange Agent Section 2.3(a) GAAP Section 4.5(b) Government Entities / Entity Section 3.3(c) Indemnified Parties Section 6.4(b) Knowledge Section 10.2(e) Letter of Transmittal Section 2.3(b) Material adverse change Section 10.2(b) Material adverse effect Section 10.2(b) Merger Recitals Merger Consideration Section 2.1(e) Merger Sub Preamble NRS Recitals Other Company Documents Section 3.6(c) Other Parent Documents Section 4.8(c) Parent Preamble Parent’s Articles of Incorporation Section 4.3(a) Parent Common Stock Section 4.3(a) Parent Disclosure Schedule Article IV Parent Employee Stock Options Section 4.3(a) Parent Preferred Stock Section 4.3(a) Parent SEC Documents Section 4.5(a) Parent Stock Plans Section 4.3(a) Permits Section 3.6(a) Permitted Liens Section 3.15(b) Person Section 10.2(c) Related Person Section 3.14 Requisite Regulatory Approvals Section 7.1(b) Restraints Section 7.1(c) SEC Section 4.5(a) Secretary Section 1.3 Securities Act Section4.4(c) SOXA Section 4.5(a) Subsidiary Section 10.2(d) Surviving Corporation
